Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected yarn and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (WO2017048790).
Bhatnagar is directed to high tenacity fibers, such as aramid fibers, used to make fibrous plies (ABST).  The fibers are aramid fibers (page 13, lines 20-25; page 16, lines 7-18).  Bhatnagar teaches the fabrics have good wear resistance, cut resistance and slash resistance at low fiber volumes.
Bhatnagar teaches the fibers have an adhesive binder applied (page 17, lines 5-20) that is applied in amounts such as 2 % to 10% (page 18, lines 17-22) such as elastomers such as polyurethanes (page 20, lines 18-30).  Bhatnager teaches impregnating is the same as coating (page 21, lines 16-30).  
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Bhatnagar teaches the polyurethane binders can be applied as aqueous dispersions.  Bhatnagar is not specific about the composition being the claimed 35-45% wgt polyurethane resin, 2-5% organic solvent and 55-65% water.  The claimed composition is an intermediate product and the claims are directed to a final product.  As Bhatnager teaches a polyurethane resin coating on fibers in the claimed amount, the claimed invention is obvious over Bhatnager.  In the absence of evidence that the sizing composition produces an unexpected result, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply an aqueous dispersion of polyurethane on an aramid fiber motivated to produce a ballistic laminate.

Bhatnagar teaches the fibrous plies can be in the form of woven fibrous materials such as crowfoot weave, basket weave and the weave count is preferably 20 end per inch to about 80 ends per inch (page 25, lines 9-30).  The weave count and weave type provides the desired low porosity.
Bhatnagar teaches thermoplastic polymer layers can be bonded to the composite surfaces in order to improve water penetration resistance and the polymer layers can be polyurethane (page 33, lines 10-21).  
Bhatagar teaches coating the aramid fibers with a polyurethane and then bonding to a polyurethane as claimed.
As to claims 10 and 11, Bhatagar teaches a basket weave of a count of 20 ends per inch which overlaps the claimed range of 10 to 20 end per inch.  Bhatnagar teaches the denier of the fibers is 50 to 5000 (page 10 and 11) which overlaps the claimed range of 1000-3000.
As to claims 9-11, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute a crowfoot weave for a basket weave motivated to produce a low porosity open weave fabric.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duke, Jr. et al (US20110129647).
Duke is directed to a belt with a tensile cord embedded in an elastomeric body, having a polyurea-urethane adhesive composition impregnating the cored and coating the fibers (ABST).  The cord treatment is used to denote a material applied to a yarn [0035].  The fibers in the cord can be aramid fibers [0038].  The polyurethane coating or sizing is applied in an amount of 6% to 25% [0058].  An amount of 6% to 25% overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Duke teaches the polyurethane is mixed or dissolved I suitable solvent [0015], [0023], [0056].  The PU prepolymer may then be dissolved in a suitable solvent along with small or compact, symmetric, diamine curative/chain extender or with water alone which may simply be available from ambient moisture present in the solvent and/or the air, which after drying the solvent, react to form urea linkages between isocyanate end groups on the prepolymer molecules [0023].  The cord can be dipped in water and the prepolymer can react with the water [0057].  Duke differs and does not teach the sizing composition as claimed.  As the sizing composition is an intermediate product and the claims are to a final product with a polyurethane sizing on the fiber in an amount of 1.5-7% and Duke teaches a polyurethane sizing on a fiber.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a fiber with a polyurethane sizing on the fiber motivated to produce a fiber that has adhesive properties for bonding to a matrix polymer.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Duke, Jr. et al (US20110129647) in view of Bhatnagar et al (WO2017048790).
As to claim 10, Duke additionally teaches a reinforcing fabric 24, which can be made from aramid fiber and the fabric may also be treated with the inventive PUU cord adhesive if desired [0040]. 
As to claim 10, Duke differs and does not teach a basket weave.
As to claim 11, Duke differs and does not teach the denier or dtex of the aramid fibers nor the density of the woven fabric in ends per inch.
Bhatnagar is directed to high tenacity fibers, such as aramid fibers, used to make fibrous plies (ABST).  The fibers are aramid fibers (page 13, lines 20-25; page 16, lines 7-18).  Bhatnagar teaches the fabrics have good wear resistance, cut resistance and slash resistance at low fiber volumes.
Bhatnagar teaches the fibers have an adhesive binder applied (page 17, lines 5-20) that is applied in amounts such as 2 % to 10% (page 18, lines 17-22) such as elastomers such as polyurethanes (page 20, lines 18-30).  Bhatnager teaches impregnating with the same as coating (page 21, lines 16-30).  
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Bhatnagar teaches the fibrous plies can be in the form of woven fibrous materials such as crowfoot weave, basket weave and the weave count is preferably 20 end per inch to about 80 ends per inch (page 25, lines 9-30).  The weave count and weave type provides the desired low porosity.
Bhatnagar teaches thermoplastic polymer layers can be bonded to the composite surfaces in order to improve water penetration resistance and the polymer layers can be polyurethane (page 33, lines 10-21).  
Bhatagar teaches coating the aramid fibers with a polyurethane and then bonding to a polyurethane as claimed.
Bhatagar teaches a basket weave of a count of 20 ends per inch which overlaps the claimed range of 10 to 20 end per inch.  Bhatnagar teaches the denier of the fibers is 50 to 5000 (page 10 and 11) which overlaps the claimed range of 1000-3000.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a basket weave fabric of a denier of 1000-3000 with the low porosity weave density of 20 ends per inch motivated to produce a fabric with has wear resistance and cut resistance at a low fiber weight.

Response to Arguments
Applicant’s amendments and arguments, with respect to the 35 USC 102/103 and 103 rejections over Roberts and Roberts in view of Bhatnagar and Duke, Jr. et al (US20110129647) have been fully considered and are persuasive.  The rejections including Roberts have been withdrawn as Roberts teaches an epoxy sizing.
Applicant’s arguments with respect to Bhatnagar are not persuasive.  Applicant argues that Bhatnagar teaches away from a binder composition that is a cosolvent [0060].  
Applicant’s arguments are not persuasive because the claimed sizing composition is an intermediate product and the claims are directed to a final product.  Whether the polyurethane is applied as a melt or in an aqueous composition or in an organic solvent are not relevant to the final product claimed of a polyurethane of 1.5-7% on a fiber.  
Applicant’s arguments with respect to Duke are not persuasive. Applicant argues that Duke does not teach the sizing composition as claimed.
Applicant’s arguments are not persuasive because the claimed sizing composition is an intermediate product and the claims are directed to a final product.  Whether the polyurethane is applied as a melt or in an aqueous composition or in an organic solvent are not relevant to the final product with of a polyurethane of 1.5-7% on a fiber.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harpell EP0191306
Okuno EP1388598

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759